DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art teaches “operating a non-volatile memory having an array of memory cells organized into blocks of cells with storage elements erasable together as a unit wherein updated cycle data is programmed into spare cells of a single page (Chen, Jian et al. US 20040145952 A1);” “a nonvolatile memory wherein a translation layer in conjunction with the erase block management manages storage of logical sectors, wherein the translation layer remaps logical addresses of accesses to differing physical addresses when new data is written and/or old data invalidated allowing the old location to be block erased and reclaimed for future use (Wong; Wanmo US 20060282644 A1);” but does not anticipate or make obvious, in combination with the overall claimed limitations interpreted in light of the specification, the claimed features of:
A semiconductor memory device, comprising: a memory cell array; a first holding element, a second holding element, holding the physical address information for identifying to-be-erased blocks of the plurality of blocks; a third holding element, holding the physical address information for identifying erased usable blocks selected based on the number of cycles of programming/erasing; an erasing element; and a control element, wherein when an erasing command and first logical address information are received from external environment, the control element translates the first logical address information into first physical address information based on the translation information, when second physical address information held by the second holding element is inconsistent with the first physical address information, the control element controls the erasing element to erase a block of the plurality of blocks corresponding to the second physical address information, and the control element updates the translation information of the first holding element in a manner that third physical address information held by the third holding element corresponds to the first logical address information (Exemplary Claim 1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted,
USPTO

Dated:   November 4, 2021                                      By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246